                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION


 DEWAYNE BEARCHILD,
                                                       CV 14-12-H-DLC
                           Plaintiff,
 vs.
                                                           ORDER
 LARRY PASHA,

                          Defendant.




       IT IS HEREBY ORDERED that the Clerk of Court may provide meals to

the jurors during their deliberations.


       DATED this 23rd day of June, 2021.


                                         ________________________________
                                         Dana L. Christensen, District Judge
                                         United States District Court
